Citation Nr: 9911633	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  97-00 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for epistaxis.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a depressive 
disorder to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his son



INTRODUCTION

The veteran served on active duty between 1954 and 1966.  He 
also had a subsequent period of active service during the 
Persian Gulf War between January and July 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the San Juan, 
Puerto Rico, Department of Veterans Affairs (VA) Regional 
Office (RO).

The veteran testified at a hearing held before the 
undersigned member of the Board in March 1999.  A transcript 
of that hearing has been associated with the record on 
appeal.  During his hearing the veteran's representative 
appeared to have raised a separate claim for other illnesses 
which are claimed to be associated with the veteran's service 
in the Persian.  However, since such a claim is not presently 
in appellate status, or is otherwise "inextricably 
intertwined" with the pending issues, the matter will not be 
considered by the Board at this time.  See Parker v. Brown, 
7 Vet. App. 116 (1994) (a claim is intertwined only if the RO 
would have to reexamine the merits of any denied claim which 
is pending on appeal before the Board under the pertinent law 
and regulations specifically applicable thereto).  
Accordingly, the new issue is referred to the RO for 
appropriate development and adjudication.

REMAND

The VA has a duty to assist veterans in the development of 
all facts pertinent to their claims.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1998).  The duty to assist 
also includes obtaining medical records where indicated by 
the facts and circumstances of the case.  See Murphy v. 
Derwinski, 1 Vet.App. 78 (1990); Littke v. Derwinski, 1 
Vet.App. 90 (1990).  

During his personal hearing the veteran testified that within 
one year after his separation from service Dr. Velez, a 
private physician treated him, but that he has not submitted 
the records.  The veteran further testified that he has been 
receiving Social Security Administration (SSA) disability 
benefits since 1995 or 1996.  The RO apparently did not 
attempt to obtain copies of the medical records relied on by 
SSA in rendering its decision granting disability benefits.  
It has been resolved in various cases, essentially, that 
although the SSA decisions are not controlling for VA 
purposes, they are pertinent to the adjudication of a claim 
for VA benefits, and that the VA has a duty to assist the 
veteran in gathering SSA records.  Collier v. Derwinski, 1 
Vet.App. 413 (1991); Murincsak v. Derwinski, 2 Vet.App. 363 
(1992); Masors v. Derwinski, 2  Vet.App. 181 (1992); and 
Brown v. Derwinski, 2 Vet.App. 444 (1992).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to his claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should request from the 
veteran a list with the names of all the 
private doctors and health care 
facilities where he has been treated for 
his claimed disabilities since his 
military service. The RO should obtain 
all medical records from all the sources 
reported by the veteran.  The Board is 
particularly interested in all the 
records of any treatment afforded to the 
veteran by Dr. Velez reflecting any 
examinations and/or treatment of the 
veteran.  The RO should also make sure 
that the records of all VA treatment 
afforded to the veteran are obtained.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998).  All the records obtained should 
be made part of the claims folder.

2.  The RO should contact the SSA to 
obtain official documentation of any 
pertinent application for benefits filed 
by the veteran including any SSA 
Administrative Law Judge Decision, as 
well as copies of the medical records 
upon which any decision was based.  The 
RO should respectfully invite the 
attention of the SSA to 38 U.S.C.A. § 
5106 (West 1991).  All of these records 
are to be associated with the claims 
folder.

3.  Once the above-requested records have 
been obtained and associated with the 
claims folder, the RO should readjudicate 
the claims on appeal with consideration 
given to all of the evidence of record, 
including any additional medical evidence 
obtained by the RO pursuant to this 
remand. The RO should give consideration 
to the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b). If the evidence is 
not in equipoise the RO should explain 
why.  See Cartwright v. Derwinski, 
2 Vet.App. 24, 26 (1991).

4.  While this case is in remand status, 
the veteran may submit additional 
evidence and argument on the appealed 
issues.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995) and Falzone v. 
Brown, 8 Vet.App. 398 (1995).  The 
veteran is further advised that he has 
the responsibility of assisting the RO in 
the development of his claims, and that 
failure to cooperate may result in an 
adverse decision.  Wood v. Derwinski, 1 
Vet.App. 191, 193 (1991).

If the decision as to any of the issues on appeal remains 
unfavorable, the veteran and his representative should be 
provided with a supplemental statement of the case and 
afforded a reasonable period of time in which to respond.  
Thereafter, and in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The purpose of this REMAND 
is to obtain additional relevant information.  No inference 
should be drawn from it regarding the final disposition of 
any of the claims.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


